Per Curiam.
There was no error on the trial, but the damages were excessive. The learned judge below seemed to incline to that opinion, but thought it best-that the general term should pass upon the question on appeal. The plaintiff’s case showed, that the consequences of the injury would not be permanent. The damages that may be recovered, are such as the proof shows to be reasonably certain of occurrence (Curtis v. Rochester and S. R. R. Co., 18 N. Y. 534). No estimation of past loss of occupation and pain, and the-*544future consequences according to the evidence, would justify the jury in fixing the amount of compensation at $6,000.
The practice is to deem the successful party, in such a case, not responsible for the action of the jury: The
new' trial, therefore, should be upon the terms that the defendant pay the trial fee and the. disbursements of that term.
New trial ordered, upon payment of costs above indicated.